Title: To George Washington from Benjamin Tallmadge, 18 September 1780
From: Tallmadge, Benjamin
To: Washington, George


                        
                            Sir
                            Fairfield Septr 18th 1780
                        
                        Capt. Hurlbert of the 2d Regt: who is now at New-London, having repeatedly informed me that the Dragoons
                            which have been posted between Head Qrs & New Port must shortly quit their present Duty unless some Steps are
                            taken to provide forage & Provision for them, I have visited the several Stages as far eastward as New Haven. I am
                            in duty bound to observe (& am sorry Your Excellency should be troubled with these Complaints), that the Dragoons
                            at most of the Stages have been obliged to forage for themselves as well as furnish their own Provisions. Those who are
                            posted near any Commissary of Issues, have drawn their Rations. The People who have hitherto supply’d forage, seeing no
                            Prospect of getting Pay for the same, have refused to supply any more. I have persuaded the most of them to keep the
                            Dragoons till I could lay the matter before your Excellency, when I ventured to assure them, some Steps would be taken to
                            redress them.
                        I cannot suppose the Stages can remain as they now are a week longer. A prevailing Distrust of public Credit,
                            added to the Extreme Scarcity of forage along this Shore, I conclude, have given rise to these difficulties. If the
                            Expresses are to continue as heretofore posted any length of time, I most earnestly beg Your Excellency would direct in
                            the Premises. I have the Honor to be, with the highest Esteem, Sir, Your Excellency’s most Obedt Hble Servt
                        
                            Benja. Tallmadge
                        
                    